Exhibit VII Croatia becomes EIB shareholder upon joining the European Union On July 1, 2013, the Republic of Croatia became a member state of the European Union and a member of the EIB. On accession of the Republic of Croatia, the statute of the EIB was amended with respect to capital and governance. Following the accession, the EIB’s subscribed capital in EUR is as follows: Country EUR GERMANY FRANCE ITALY UNITED KINGDOM SPAIN BELGIUM NETHERLANDS SWEDEN DENMARK AUSTRIA POLAND FINLAND GREECE PORTUGAL CZECH REPUBLIC HUNGARY IRELAND ROMANIA CROATIA SLOVAK REPUBLIC SLOVENIA BULGARIA LITHUANIA LUXEMBOURG CYPRUS LATVIA ESTONIA MALTA Total With respect to the governance of the EIB, the number of the directors and alternate directors in the board of directors has been increased to 29 directors and 19 alternate directors.
